DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-23,25, 26, 28--30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Pub. No. 20180302889) in view of Yang et al. (Pub. No. 20200014451).
- With respect to claims 1, 18, 29-30, Guo teaches a method for wireless communications at a user equipment, UE, (Fig. 13 A, item 1320, 1330, 1340, 1360) comprising: 
- transmitting, to a base station, an indication of a value of a channel quality parameter of  a first set of resources for the UE to use to communicate (e.g. Abstract discloses “identifying a set of RS resources including an index for the at least one beam failure detection RS”) on a wireless link comprising a first beam pair between the UE and the base station (paragraph 0144, 
-  transmitting, to the base station, side information different from and in addition to the indication of the value of the channel quality parameter (paragraph 0145, "the beam recovery request signal can include a TRP Tx beam recommended by the UE. It can be a NR-SS block index. It can be a CSI-RS resource ID. It can be a {CSI-RS resource ID, CSI-RS antenna port ID or CSI-RS antenna port ID set index}."); and 
- receiving, in response to the transmitted indication of the value and the transmitted side information, an indication of a second set of resources (e.g. Abstract discloses “identifying a set of RS resources including an index for the at least one new candidate beam RS”) for the UE to use to communicate on the wireless link (paragraph 0148," the UE can assume to expect one or more of the following messages after sending a beam recovery request... the beam recovery response is signaling indicating the UE to switch the beam of control channel to a new beam ...the beam recovery response is that the UE receives a UL NR-PUSCH assignment paragraph 0137, "the UE can ... operate accordingly based on the received beam recovery response, e.g., switching the beam to a indicated new beam, reporting a beam state information in a scheduled UL transmission").  Guo fails to teaches the side information for determining a future value of the channel quality parameter of the wireless link, Yang teaches the side information for determining a future value of the channel quality parameter of the wireless link (the optimal data 
- With respect to claim 12, Guo teaches wherein transmitting the side information 2comprises:  3identifying an event trigger has occurred; and 4transmitting the side information to the base station at least in part in response 5to the identified event trigger (par. 0125 that "when a UE detects a beam failure event, the UE can be requested to transmit beam recovery request").  
- With respect to claim  13, 21, Guo teaches further comprising:  2receiving, from the base station, an indication of a future value of the channel 3quality parameter of the wireless link;  4comparing the indicated future value to an actual value of the channel quality 5parameter; and  6transmitting, to the base station, a report identifying a result of the comparing (par. 0146 that "a request from the UE to request the gNB to trigger aperiodic CSI-RS transmission to allow the UE to refine Rx beams.").  
- With respect to claim  14, Guo teaches wherein the base station determined the future 2value based at least in part on the transmitted side information and the transmitted indication 3of the value (par. 0145 that "the beam recovery request signal can include a TRP Tx beam recommended by the UE. It can be a NR-SS block index. It can be a CSI-RS resource ID. It can be a {CSI-RS resource ID, CSI-RS antenna port ID or CSI-RS antenna port ID set index}.").  

- With respect to claim  17, Guo teaches further comprising:  2determining, by the UE, an updated value for the channel quality parameter 3based at least in part on the comparing, the report comprising the updated value (par. 157).  
- With respect to claim  18, 15, Guo teaches further comprising:  2measuring, by the UE, the channel quality parameter for the wireless link to 3determine the actual value of the channel quality parameter (par. 93).  
- With respect to claim  111, 25, Guo teaches wherein the side information comprises UE 2mobility information, or a Doppler spread, or an indication of past receive beam changes by the UE, or a combination thereof (par. 121). 
	- With respect to claim 12, 16, 26, Guo teaches identifying a time stamp for the value of the channel quality parameter, wherein the transmitted side information indicates the identified time stamp (par. 0140 that "gNB can configure a UE with one or more of the followings: the index of one NR-SS block, i; a RSRP threshold; a time duration T1; and a number of measurement on NR-SS block, N1.").
- With respect to claim  113, Guo teaches wherein receiving the indication of resources 2comprises:  3receiving a request to switch from using the first beam pair to using a second 4beam pair, the second beam pair comprising a different transmit beam, or a different receive 5beam, or a combination thereof, than the first beam pair (par. 0137 that "the UE can ... operate accordingly based on the received beam recovery response, e.g., switching the beam to a indicated new beam, reporting a beam state information in a scheduled UL transmission").  

- With respect to claim  117, 28, Guo teaches wherein the side information further comprises 2an indication of a duration for which the side information is valid (par. 93, 125, 140).  
- With respect to claim  119, Guo teaches wherein determining the future value of the 2channel quality parameter comprises:  3determining the future value of the channel quality parameter from the 4received value using a linear filter based at least in part on the received side information (par.  67, 112).  
- With respect to claim  120, Guo teaches wherein transmitting the indication of 2resources comprises:  3transmitting a request for the UE to switch from using the first beam pair to 4using a second beam pair, the second beam pair comprising a different transmit beam, or a 5different receive beam, or a combination thereof, than the first beam pair (par. 122).  
- With respect to claim  123, Guo teaches wherein transmitting the indication of 2resources comprises: 3transmitting, to the UE, a grant identifying the determined resources (par. 95).  

Allowable Subject Matter
Claims 5, 9, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHUC H TRAN/Primary Examiner, Art Unit 2471